DETAILED ACTION
Claims 1-14 as filed 7/21/2020 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “connected to plumbing fixture” (line 2) should be “connected to a plumbing fixture”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “connected to plumbing fixture” (line 2) should be “connected to a plumbing fixture”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the one or more normally close purge solenoid valve" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 11 recites the limitation "the one or more remote transmitter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wambold (US Patent Application 2013/0340836) in view of Meacham et al. (US Patent 5028910) and further in view of Rogers (US Patent 9123230).
Regarding Claim 1, Wambold discloses a flood prevention system (para. 0055 especially) for a building which includes a water line (510, 512), a sewer line 313, wherein the water line and the sewer line are connected to plumbing fixture (such as a sink or faucet as described in para. 0004 and is known in the art), the flood prevention system comprising: a remote receiver command center 422; one or more remote 320 is seen to be readable as a “remote transmitter” because it transmits data; it is noted that the term “remote transmitter” has not been given a special definition in applicant’s specification as filed and therefore the data line 320 which transmits data and is remote from at least some other element – e.g. valve 514 – is seen to be readable on the recited “remote transmitter”); and one or more float sensor (the sensor 316 may be a mechanical float sensor; para. 0069) installed near each of the one or more remote transmitter 320; and wherein the one or more float sensor 316 is installed within the sewer line 313 (Figures 3 and 6 especially).
Wambold teaches the command center 422 has buttons 416 for controlling thresholds and parameters (para. 0071), however Wambold does not specifically disclose the command center is installed in the building.
Meacham teaches a drain overflow system and further teaches a command center 2 is installed in a building (as shown in Figure 1).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Wambold such that the command center is installed in the building as taught by Meacham for the purpose of ensuring easy access by the user.
Wambold further does not disclose the float sensor is a float switch sensor.
Rogers teaches a sewer backup system and further teaches a backup sensor is a float switch sensor (float 12 includes the switch defined by the interaction of sensor 40 and magnet 5; col. 3, lines 38-45) near a remote transmitter 4.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Wambold such that the sensor is 
Regarding Claim 7, Wambold further discloses the remote receiver command center 422 receives a signal from the one or more remote transmitter (the signal is sent via data line 320 as described above or alternatively via a wireless communication in view of Rogers as described above).
Regarding Claim 8, Wambold as modified further discloses the remote receiver command center 422 receives the signal from the one or more remote transmitter (data line 320 or alternatively a wireless transmitter as taught by Rogers as described above) when a float switch sensor of the one or more float switch sensor becomes buoyant (as taught by Rogers; when float 12 becomes buoyant and lifts the magnet 5 as described in col. 3, lines 20-45).
Regarding Claim 10, Wambold further discloses wherein the one or more remote transmitter notifies a personnel of an issue (para. 0055; Wambold discloses that in one embodiment an alert is provided to a user, owner, or manager).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wambold (US Patent Application 2013/0340836) in view of Meacham et al. (US Patent  as applied to claim 1 above, and further in view of Goldberg et al. (US Patent 9920511).
Regarding Claim 2, Wambold further discloses the remote command center 422 comprises one or more solenoid valve connection ports (at the connection between 422 and wire 418 which leads to solenoid valve 514) and Wambold in view of Rogers discloses a wireless connection as described above.
Wambold in view of Rogers does not disclose the remote receiver command center comprises at least a Wi-Fi switch.
Goldberg teaches a sewer backup system and further teaches a wireless connection may utilize wi-fi (col. 8, lines 60-67).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Wambold in view of Rogers such that the wireless connection includes a Wi-Fi switch as taught by Goldberg for the purpose of utilizing a well-known and readily available wireless connection means.
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 
Claims 11-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach, in combination with the remaining limitations set forth in claim 3, “one or more normally open water shutoff solenoid valve and one or more normally close purge solenoid valve connected to the one or more solenoid valve connection ports”.
The prior art fails to teach, in combination with the remaining limitations set forth in claim 11, “causing, by remote receiver command center, a normally closed solenoid valve of the one or more normally close purge solenoid valve to open”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McDonald et al. (US Patent Application 2009/0314351) teaches a sewer backup system with a controller 128.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753